COURT OF APPEALS
                                     EIGHTH DISTRICT OF TEXAS
                                          EL PASO, TEXAS
                                                 §

  IN RE: THE STATE OF TEXAS,                      §               No. 08-19-00183-CR

                          Relator.                §         AN ORIGINAL PROCEEDING

                                                  §                 IN MANDAMUS

                                                  §

                                              §
                                            ORDER

       Pending before the Court is the State’s motion for the court reporter to file in this

mandamus proceeding the sealed and in camera record of an ex parte hearing conducted by the

trial court on July 8, 2019 in cause number 20190D01508, styled The State of Texas v. Kevin

Quezada. The motion is GRANTED. The reporter’s record is due to be filed on or before August

22, 2019. The sealed reporter’s record will be available exclusively for the use of the Court in

ruling on the State’s petition for writ of mandamus. The Clerk of the Court is directed to ensure

that the record is treated as an in camera record and that it not be made available to the attorneys

representing the State.



       IT IS SO ORDERED this 1stday of August, 2019.


                                PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.